TYRIE A. BOYER, Circuit Judge.
This cause came on to be heard on the petition for rehearing filed herein. Upon consideration of the argument presented at said hearing and of the authorities cited in the memorandum submitted by the intervenor, Dale Carson, as sheriff of Duval County, and upon the plaintiff having failed to submit any contrary authorities, now therefore, notwithstanding any other order heretofore entered herein, it is ordered and adjudged that —
(1) The motion for rehearing is granted.
(2) The costs set forth in the amended cost bill filed herein on March 6, 1964, in the sum of $42.20, which cost bill was filed herein pursuant to numbered paragraph 5 of this court’s order of March 2, 1964, which order was filed herein on March 4, 1964, be and they are hereby taxed against the estate of Harry B. Gurley, Jr., deceased, and the attorney for said estate having agreed as a condition precedent to the entry of said order that said cost would be paid by said estate, same shall be paid forthwith.
(3) The sheriff of Duval County be and he is hereby authorized to advertise and sell, pursuant to the levy upon the execution issued upon the judgment entered herein, that certain property described in the “Notice Of Sheriff’s Sale” attached to the “Proof Of Publication” filed herein before the court on March 31, 1964.